3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	The Election filed September 28, 2022 in response to the Office Action of June 14, 2022 is acknowledged and has been entered. Applicant's election with traverse of Group I, claims 1, 2,  and 15 and the species SEQ ID NO: 326 is acknowledged.  
	Applicant argues that with respect to all claims, Applicant respectfully submits that the Examiner has not shown a requisite search burden. Restriction of claims pursuant to 35 U.S.C. § 121 is improper unless there is a serious search burden. M.P.E.P. § 803(1). Here, the Examiner has not cited evidence showing that the present claims have achieved a separate status in the art or would require a different field of search. See id. § 808.02. As such, the Examiner has not established that a serious burden exists so as to authorize restriction pursuant to 35 U.S.C. § 121. However, per the above, Applicant has cancelled claims relating to Groups II-VIII solely in order to facilitate prosecution.
	Applicant’s arguments have been considered, but have not been found persuasive.  The previously pending claims were drawn numerous peptides of different structures and to various molecules with different  structures, nucleic acids, antibodies, and T-cell receptors which have acquired different status in the art shown by their different classification and would require distinct fields searches for the molecules of different structures.   For these reasons the restriction requirement is deemed to be proper and is therefore made FINAL.
2.	Claims 1, 2, 15 and 36-51 are pending and under consideration.
Nucleotide and/or Amino Acid Sequence Disclosures
3.	REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures are located on p. 71-line 1.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 
Specification
4.	The disclosure is objected to because of the following informalities: the description of the drawings on pp. 106-109 is not titled BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1, 2, 15, 36, 38, and 40-51 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of co-pending Application No. 17/886,973 in view of US 2019/0255165 A1 (Derouazi et al. Aug. 22, 2019), “Derouazi”. 
The ‘973 claims are drawn to:
1. A method of treating a patient who has cancer, comprising administering to said patient a population of activated T cells that kill cancer cells that present a peptide consisting of the amino acid sequence of RELLDFSSW (SEQ ID NO: 326), wherein the cancer is colorectal cancer, melanoma, urinary bladder carcinoma, or uterine and endometrial cancer.
2. The method of claim 1, wherein the activated T cells are cytotoxic T cells produced by contacting T cells with an antigen presenting cell that expresses the peptide in a complex with an MHC class | molecule on the surface of the antigen presenting cell, for a period of time sufficient to activate said T cell.
3. The method of claim 1, further comprising administering to said patient an adjuvant selected from anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, sunitinib, bevacizumab, interferon-alpha, interferon-beta, CpG oligonucleotides and derivatives, poly-(I:C) and derivatives, RNA, sildenafil, particulate formulations with poly(lactide co-glycolide) (PLG), virosomes, interleukin (IL)-1, IL-2, IL- 4, IL-7, IL-12, IL-13, IL-15, IL-21, and IL-23.
4. The method of claim 1, wherein the cancer is colorectal cancer.
5. The method of claim 1, wherein the cancer is melanoma.
6. The method of claim 1, wherein the cancer is urinary bladder carcinoma.
7. The method of claim 1, wherein the cancer is uterine and endometrial cancer.
8. The method of claim 3, wherein the adjuvant is IL-2.
9. The method of claim 3, wherein the adjuvant is IL-7.
10. The method of claim 3, wherein the adjuvant is IL-15.
11. A method of eliciting an immune response in a patient who has cancer, comprising administering to said patient a population of activated T cells that kill cancer cells that present a peptide consisting of the amino acid sequence of RELLDFSSW (SEQ ID NO: 326), wherein the cancer is colorectal cancer, melanoma, urinary bladder carcinoma, or uterine and endometrial cancer.
12. The method of claim 11, wherein the activated T cells are cytotoxic T cells produced by contacting T cells with an antigen presenting cell that expresses the peptide in a complex with an MHC class | molecule on the surface of the antigen presenting cell, for a period of time sufficient to activate said T cell.
13. The method of claim 11, further comprising administering to said patient an adjuvant selected from anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, sunitinib, bevacizumab, interferon-alpha, interferon-beta, CpG oligonucleotides and derivatives, poly-(I:C) and derivatives, RNA, sildenafil, particulate formulations with poly(lactide co-glycolide) (PLG), virosomes, interleukin (IL)-1, IL-2, IL- 4, IL-7, IL-12, IL-13, IL-15, IL-21, and IL-23.
14. The method of claim 11, wherein the cancer is colorectal cancer.
15. The method of claim 11, wherein the cancer is melanoma.
16. The method of claim 11, wherein the cancer is urinary bladder carcinoma.
17. The method of claim 11, wherein the cancer is uterine and endometrial cancer.
18. The method of claim 13, wherein the adjuvant is IL-2.
19. The method of claim 13, wherein the adjuvant is IL-7.
20. The method of claim 3, wherein the adjuvant is IL-15.
The ‘973 claims do not teach SEQ ID NO: 326 in the form of a pharmaceutically acceptable salt, the system of producing  SEQ ID NO: 326 or SEQ ID NO: 326 in a form of pharmaceutical composition with water and a buffer.
Derouazi teaches the ASCL2 epitope ERELLDFSSW, SEQ ID NO: 94. See ¶¶ 0234-0235.  
Derouazi teaches producing the proteins of the invention in host cells like bacterial cells or yeast cells.  See ¶¶ 0570-0583.
Derouazi teaches pharmaceutical compositions with buffers in aqueous solutions for treatment with the peptides of the invention.  See  ¶¶ 0637-0639.  
Derouazi teaches that the aqueous buffers can contain salts, including chloride salts, for isotonic solutions.  See  ¶ 0638-0639 0643-0644.  
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘973 claims and Derouazi and make pharmaceutical compositions comprising SEQ ID NO: 326 a chloride salt to be used in in the buffered saline pharmaceutical compositions of Derouazi so that SEQ ID NO: 326 peptide can be administered for treatment at the proper physiological pH and isotonicity.  One of skill in the art could have chosen among the different salts to optimize the pharmaceutical compositions for treatment. 
This is a provisional nonstatutory double patenting rejection.
6.	Claims 37 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/886,973 in view of US 2019/0255165 A1 (Derouazi et al. Aug. 22, 2019), “Derouazi” as applied to claims 1, 2, 15, 36, 38, and 40-51 above, in further view of US 2016/0280760 (Mahr et al. Sep. 29, 2016), “Mahr”. 
The ‘973 claims and Derouazi teach as set forth above, but do not teach an acetate salt.
Mahr teaches pharmaceutical compositions of peptides as acetate or chloride salts.  See ¶¶ 0137, 0241 and 0411-0413.
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of the ‘973 claims, Derouazi and Mahr make pharmaceutical compositions comprising SEQ ID NO: 326 as acetate or chloride salts to be used in the buffered saline pharmaceutical compositions of Derouazi so that SEQ ID NO: 326 peptide can be administered for treatment at the proper physiological pH and isotonicity.  One of skill in the art could have chosen among the different salts to optimize the pharmaceutical compositions for treatment. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
	7.	No claims allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031. The examiner can normally be reached M-F 8:30-5:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER J REDDIG/Primary Examiner, Art Unit 1642